In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00431-CR
                            _______________________

                    WALLACE RAY JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 1A District Court
                           Jasper County, Texas
                          Trial Cause No. 10418JD


                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, Wallace Ray Jackson pleaded guilty to

aggravated sexual assault. The trial court deferred further proceedings and placed

Jackson on community supervision for ten years and assessed a $5,000 fine.

Subsequently, the State filed an Amended Motion for Adjudication of Guilt alleging

Jackson violated several conditions of his community supervision.

      Jackson pleaded “true” to violations as alleged by the State: that he violated

condition (d) that required him to report weekly to his Supervision Officer by failing
                                          1
to report on certain dates; that he violated conditions (i), (k), (l), and (m) that required

him to pay supervision fees, court costs, restitution, and court-appointed attorney’s

fees by failing to pay; that he violated condition (p) that required him to abstain

from alcohol and illegal controlled substances by testing positive for illegal

controlled substances on some dates; that he violated condition (q) that required him

to submit to substance abuse testing and pay testing fees by refusing to submit to a

urinalysis on October 6, 2016 and failing to pay testing fees; that he violated

condition (r)(2) that required him to attend and participate in Sexual Offender Group

Therapy by failing to attend and participate since February 13, 2017; and that he

violated condition (s) that required him to attend at least one Celebrate Recovery

meeting per week by failing to attend as directed.

       Jackson pleaded “not true” to the State’s allegations that he violated condition

(h) requiring him to notify the court if he moved from Jasper County and condition

(n) requiring him to perform 240 hours of community service at the minimum rate

of sixteen hours per month, as well as to condition (r)(7) requiring him to have his

place of residence approved by the Supervision Officer and condition (r)(12)

prohibiting him from possessing or using a computer with access to any on line

computer service without his Community Supervision Officer’s prior written

approval.

                                             2
      After the State presented evidence on the allegations to which Jackson pleaded

“not true,” the trial court found that Jackson violated the conditions of his

community supervision, adjudicated him guilty of aggravated sexual assault, and

sentenced him to twenty-five years in prison. Jackson appealed.

      On appeal, Jackson argues the trial court abused its discretion when it revoked

Jackson’s community supervision (1) by allowing evidence about Jackson’s alleged

Facebook activity and interjecting the trial court’s own knowledge about Facebook

in the hearing; (2) on the allegation that Jackson violated a condition of his

community supervision by not paying fees levied when he had no ability to pay; (3)

on the allegation he had moved without notifying community supervision when he

never moved but temporarily went to Port Arthur after Hurricane Harvey “to help

his wife escape from the rising flood waters[;]” (4) on the allegation that he had not

completed his community service hours or classes assigned as part of his community

supervision even though his probation period had not expired; (5) on the allegation

that he failed to report as directed when he only stopped reporting because his

probation officer advised him not to report; (6) and on the allegation that he failed

drug tests when he was unable to treat his substance abuse issue because he did not

qualify for substance abuse placement due to his felony conviction and because he

was not ordered to other rehabilitation programs that he could have participated in.

                                          3
      We review a trial court’s revocation of deferred adjudication community

supervision for abuse of discretion. Staten v. State, 328 S.W.3d 901, 904-05 (Tex.

App.—Beaumont 2010, no pet.). The State must prove a violation of the terms or

conditions of community supervision by a preponderance of the evidence. Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The State satisfies this burden

when the greater weight of credible evidence before the trial court creates a

reasonable belief demonstrating it is more probable than not that the defendant has

violated a condition of his community supervision. Staten, 328 S.W.3d at 905. We

view the evidence in the light most favorable to the trial court’s ruling. Cardona v.

State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). Proof of a single violation will

support revocation. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).

In general, “[a] plea of true, standing alone, is sufficient to support the revocation of

community supervision and adjudicate guilt.” Tapia v. State, 462 S.W.3d 29, 31 n.2

(Tex. Crim. App. 2015) (citing Moore, 605 S.W.2d at 926)).

      In addition to his pleas of true to several violations, the trial court heard

evidence about several other alleged violations to which Jackson pleaded “not true.”

For example, condition (h) required Jackson to notify the court of any change in

address, and Jackson’s probation officer testified that when Jackson was placed on

probation his address was in Bon Wier. According to the probation officer, she had

                                           4
been on several field visits to the address in Bon Wier, and Jackson’s grandmother

that lives there indicated that Jackson had not been there for a while. The probation

officer also testified that she called the Newton Sheriff’s Department, they went out

to do a check, and notified the probation officer that Jackson was not living at the

Bon Wier address. Jackson’s wife testified that her apartment in Port Arthur flooded

during Hurricane Harvey and that she was taken out by boat and flown to Dallas to

a shelter. According to Jackson’s wife, Jackson stayed in Dallas for about a little

over a week. Jackson testified that he did not move but went to help his wife in Port

Arthur during Hurricane Harvey and then flew to Dallas to the shelter.

        As to condition (n) which required Jackson to perform 240 hours of

community service at a rate of 16 hours pers month, Jackson’s probation officer

testified that he worked a total of three hours of community service. Jackson

admitted he “did some hours[]” of his community service but “[n]ot as much as [he]

was supposed to[,]” and Jackson explained that he did not have transportation at the

time.

        As to condition (r)(7) which required him to have his place of residence

approved by the Supervision Officer, Jackson’s probation officer testified that she

did not know where Jackson was living after he left his home in Bon Wier. Jackson

testified his residence in Bon Wier was approved and that he never moved.

                                         5
      As to condition (r)(12), which prohibited him from possessing or using a

computer with access to any on line computer service without his Community

Supervision Officer’s prior written approval, Jackson’s probation officer testified

that someone alerted her to Jackson’s Facebook page and her supervisor printed out

pages from an account in Jackson’s name. The copies of the images from Jackson’s

Facebook page were admitted into evidence. The probation officer testified that the

images depicted Jackson and posts from April, although a year was not specified.

Jackson denied being on Facebook since September of 2015. To the extent Jackson

argues on appeal that the trial court interjected personal knowledge about Facebook,

Jackson did not object at the hearing on this basis. See Tex. R. App. P. 33.1. And to

the extent Jackson argues on appeal that forbidding Jackson’s access to social media

is a violation of his First Amendment right, the appellate record does not reveal that

he lodged any complaint about the conditions of his community supervision in the

trial court when the conditions were imposed, and therefore, he has waived this

complaint. See Tex. R. App. P. 33.1; Hull v. State, 67 S.W.3d 215, 217 (Tex. Crim.

App. 2002); see also Armstrong v. State, 340 S.W.3d 759, 764 (Tex. Crim App.

2011) (“[B]ecause Appellant affirmatively accepted and waived any objections to

the conditions [of community supervision], he cannot complain about them for the

first time on appeal.”).

                                          6
      As stated above, in general, a plea of true, standing alone, is sufficient to

support revocation of community supervision. Tapia, 462 S.W.3d at 31 n.2. As the

sole trier of fact, the trial court was entitled to judge the credibility of the witnesses

and decide what weight to give the testimony. Brooks v. State, 153 S.W.3d 124, 127

(Tex. App.—Beaumont 2004, no pet.). In doing so, the trial court could have also

reasonably concluded that Jackson moved without notifying the court of any change

in address, he failed to complete his required community service hours, he failed to

have his place of residence approved by his Supervision Officer, and that he had an

active Facebook page. Viewing the evidence in the light most favorable to the trial

court’s ruling, we conclude that the State proved, by a preponderance of the

evidence, that Jackson violated a condition of his community supervision. See

Rickels, 202 S.W.3d at 763; see also Cardona, 665 S.W.2d at 493. Because the trial

court did not abuse its discretion by revoking Jackson’s unadjudicated community

supervision, we overrule Jackson’s issue on appeal.

      We note that the trial court’s judgment adjudicating guilt incorrectly states

that Jackson pleaded “not true” to the State’s Motion to Adjudicate. We modify the

section of the trial court’s judgment entitled “Plea to Motion to Adjudicate” to show

Appellant pleaded true to violating conditions (d), (i), (k), (l), (m), (p), (q), (r)(2),

and (s), and “not true” to violating conditions (h), (n), (r)(7), and (r)(12). See Tex.

                                            7
R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993).

As modified, we affirm the trial court’s judgment.

      AFFIRMED AS MODIFIED.



                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice


Submitted on January 24, 2019
Opinion Delivered February 20, 2019
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                         8